Case 1:19-mj-00728-DML Document 2 Filed 08/02/19 Page 1 of 5 PagelD #: 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

 

 

 

United States of America )
V. )
) Case No.
) 1:19-mj-0728
DEANDRE CHAVEZ LITTLE
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 11, 2019 in the county of Marion in the
Southern District of Indiana , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(1) Felon in Possession of a Firearm

This criminal complaint is based on these facts:

Mf Continued on the attached sheet.

Cotent Lpt

 

Complainant’s signature

Celia A. Wright, Special Agent, ATF

 

Printed name and title
Sworn to before me and signed in my presence.

Date: 08/02/2019 MALVth_ BA

Judge's stgnature

City and state: Indianapolis, IN Debra McVicker Lynch, U.S. Magistrate Judge

 

Printed name and title
Case 1:19-mj-00728-DML Document 2 Filed 08/02/19 Page 2 of 5 PagelD #: 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

AFFIDAVIT IN SUPPORT OF
CRIMINAL COMPLAINT

I, Special Agent Celia A. Wright, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit from personal knowledge based on my participation in this
investigation, including witness interviews by myself and/or other law enforcement agents,
communications with others who have personal knowledge of the events and circumstances
described herein, and information gained through my training and experience. The information
outlined below is provided for the limited purpose of establishing probable cause and does not
contain all details or facts of which I am aware of relating to this investigation.

2. I am currently a criminal investigator (Special Agent) with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF) and have been employed as such for approximately four
(4) years. I have been involved in numerous firearm and narcotics investigations and have been the
affiant on numerous federal search warrants and federal criminal complaints. I have had training at
Federal Law Enforcement Training Center (FLETC) in the Criminal Investigator Training Program
and ATF Special Agent Basic Training. I also have 3 years of experience as a math teacher and
obtained a bachelor’s degree in mathematics and master’s degree in administration and leadership.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents, officers, informants and witnesses. This
affidavit is intended to show merely that there is sufficient probable cause for the requested warrant

and does not set forth all of my knowledge about this matter.
Case 1:19-mj-00728-DML Document 2 Filed 08/02/19 Page 3 of 5 PagelD #: 4

PROBABLE CAUSE

4, ATF is conducting a criminal investigation concerning DEANDRE CHAVEZ
LITTLE (LITTLE), DOB: XX/XX/1990, for a violation of Title 18, United States Code, Section
922(g)(1) (Felon in Possession of a Firearm), among other potential state and federal criminal
violations.

5. During the month of June 2019, I reviewed Indiana State Police (ISP) report
19ISPC006713 regarding a traffic stop, which took place on June 11, 2019, in Indianapolis, Indiana
on interstate I-70 West. On June 11, 2019, at approximately 1153 hours, ISP Trooper Walter Butt
was traveling west on I-70 and observed a gold Chevy SUV bearing license plate 54M26 and the
driver was not wearing his seat belt. Trooper Butt positioned himself behind the gold Chevy SUV
and initiated his emergency lights. The gold Chevy SUV then changed lanes without signaling and
continued for '4- % mile before finally stopping.

6. Trooper Butt approached the gold Chevy SUV and the driver advised he did not have
his identification card but wrote his name down as ‘DEANDRE LITTLE (DOB: XX/XX/1990)’.
When approaching the vehicle, Trooper Butt smelled what he knows through his training and
experience to be marijuana. Trooper Butt was operating a marked K-9 commission and asked for an
additional unit to assist. LITTLE, the sole occupant of the gold Chevy SUV, was asked to exit the
vehicle and was placed in handcuffs.

7. Trooper Butt retrieved his K9 and conducted a free air sniff. Trooper Butt’s K9 made
a final alert on the driver's side front door. The male driver was identified via an Indiana BMV

return as DEANDRE LITTLE (DOB XX/XX/1990) and his driving status was suspended prior.
Case 1:19-mj-00728-DML Document 2 Filed 08/02/19 Page 4 of 5 PagelID #: 5

8. Trooper Butt then conducted a search of the vehicle and located suspected marijuana
in the console under the radio and a loaded, black Glock .40 caliber firearm bearing serial number
(XV Y966) with 1 round in the chamber and 11 rounds in the magazine under the driver seat.

9. In a post-Miranda interview, LITTLE advised the marijuana was his but the firearm
under the seat belonged to his sister. The firearm found during this incident was processed for DNA
and a buccal warrant was obtained for LITTLE’s DNA through Marion County Superior Court. The
results of the DNA comparison revealed LITTLE’s DNA was on the muzzle and front sight area of
the firearm.

10. All of the above-described events occurred in the Southern District of Indiana,
Indianapolis Division.

11. | A computerized criminal history check of LITTLE revealed the following felony
convictions:

a. Theft as aclass D felony on or about June 3, 2010, under Hancock County cause no.
30C01-0906-FD-153;

b. Resisting Law Enforcement as a class D felony on or about December 13, 2013,
under Marion County cause no. 49F15-1309-FD-062093;

c. Burglary as a class B felony on or about December 10, 2009, under Marion County
cause no. 49G06-0903-FB-029352.

12. On or about July 31, 2019, I contacted ATF Interstate Nexus Expert SA Brian
Clancy regarding the above-described Glock .40 caliber firearm bearing serial number (XV Y966).
SA Clancy determined that the Glock firearm was not manufactured within the state of Indiana.

CONCLUSION
13. Based on the facts set forth herein, I respectfully submit that probable cause exists to

believe that on or about June 11, 2019, DEANDRE LITTLE, a convicted felon, knowingly
Case 1:19-mj-00728-DML Document 2 Filed 08/02/19 Page 5 of 5 PagelD #: 6

possessed a firearm while knowing he had been convicted of one or more felony convictions, all in

violation of Title 18, United States Code, Section 922(g)(1).

Clea [4h

Special Agent Celia A. Wright
Bureau of Alcohol, Tobacco, Firearms and Explosives

And diy A A gms —
Sworn to and subscribed before me this ___-th- day ef Futy, 2019.

(UNA —£££

The Honorable Debra McVicker Lynch
United States Magistrate Judge
Southern District of Indiana
